DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 9/14/21 has been accepted and entered. Accordingly, claims 1-7, 11, 13, 15, 17, 19 and 28 are amended and the amendment to the specification has been accepted and entered. 

Priority
The asserted lack of priority in the non-final office action has been withdrawn as a result of Applicants arguments. 

Specification
The objection to the specification has been withdrawn as the result of the amendment to the specification. 

Claim Interpretation
Interpretation of 112(f) with respect to claims 1-7 and 11 has been withdrawn as a result of the amendment. 
Claim Rejections - 35 USC § 112

The rejection of claims 1-7 and 11 under 35 U.S.C. 112(a) and 112(b) has been withdrawn as a result of the amendment. However, the amendment has introduced at least an additional 112 rejection. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation “constructing a topology". Claim 3 also recites “constructing a topology” wherein claim 5 depends from claim 3 such that it appears claim 3 has improper antecedent characterization since it should refer to the previous recitation in claim 3.  If the intention is not refer back to claim 3, it is unclear whether the claim 5 further limits the recitation in claim 3 or if a second additional step is required. Based on the disclosure it appears claims 3 and 5 refer to the same topology construction step. Claim 6 is rejected for depending from claim 5. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-6, 11, 13, 15-21 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 9079587 to Rupp et al. (Rupp)
	With respect to claim 1, Rupp discloses a method for virtualizing a driving environment surrounding a first node, comprising:

(col. 3, ll. 26-45 “sensors . . . GPS . . . distance between the vehicle 101 and other objects”)
(col. 3, l. 65 “average distances from other vehicles”)
(col. 4, ll. 1-6 “a current specification for DSRC, promulgated by the Society of Automotive Engineers, provides for including a wide variety of vehicle 101 data in a message 116, including vehicle 101 position (e.g., latitude and longitude), speed, heading”)
(Fig. 1 two vehicles shown FIG. 1 with wireless connection between vehicles) (col. 2, l. 50 – col. 3, l. 10 “radio frequency (RF) transceivers, receivers, and/or transmitters, and may be configured for communicating with the network 120 and/or other vehicles 101. For example, a computer 105 is generally configured for sending and receiving messages 116 ( described further below) to and from other vehicles 101 . . . vehicle-to-vehicle communications . . . sent and received according to Dedicated Short Range Communications (DSRC) or the like. As is known, DSRC are relatively low-power operating over a short to medium range in a spectrum specially allocated by the United States government in the 5.9 GHz band”); and 
constructing a scene virtualizing the driving environment surrounding the first node based on the position data of the first node and the at least one second node, and on the sensing data of the at least one second node; and  
(col. 6, l. 63 – col. 7, l. 59 “construct a so called electronic horizon . . . map of an environment surrounding the first vehicle  . . . virtual map . . . actual conditions or features of an environment around the vehicle . . . obstacles such as objects . . . computer 105 analyzes, e.g., aggregates, all local electronic horizon, e.g., map, information such as may have been generated by fusion of data 115 from the first vehicle 101 as well as one or more second vehicles 101 as described above with respect to the block 320. That is, using statistical analysis techniques or the like to estimate a probable environment and target locations ( e.g., according to X, Y, Z coordinates), velocity/ acceleration vectors (e.g., again, according to X, Y, Z coordinates),”)
(claim 1 and 4-6)
electronic horizon, e.g., a virtual map, that reflects present phenomena in an environment around the vehicle, such as available lanes of travel, actual road curvature, slope, obstacles, etc.”)
(col. 4, ll. 15-20 “first vehicle 101 could receive collected data 115 from a second vehicle 101, whereby the first vehicle 101 computer 105 could use the collected data 115 from the second vehicle 101 as input to the autonomous module 106 in the first vehicle 101, i.e., to determine autonomous or semi-autonomous operations of the first vehicle 101”)
(col. 3, ll. 26-45 “sensors . . . GPS . . . distance between the vehicle 101 and other objects”)
(col. 3, l. 65 “average distances from other vehicles”)
(col. 4, ll. 1-6 “a current specification for DSRC, promulgated by the Society of Automotive Engineers, provides for including a wide variety of vehicle 101 data in a message 116, including vehicle 101 position (e.g., latitude and longitude), speed, heading”)
 (col. 1, ll. 35-40 “computing device 105 in a vehicle 101 generally receives collected data 115 from one or more data collectors 110 and/or from one or more second vehicles 101 via one or more messages 116”)
(col. 1, ll. 55-62 “messages 116 can provide data to a vehicle 101 computer 105 from one or more second vehicles 101 to augment and/or replace collected data 115, a second vehicle 101 is in a position to provide data that cannot be obtained by data collectors 110 in the first vehicle 101, or that is known to be more accurate than data 115 in the first vehicle 101”) and 
acquiring position data of at least one third node that is not within the first communication network but is within a second communication network together with a part of the at least one second node.  See annotated FIG. 1 and corresponding description below:
As shown below, Rupp discloses “the at least one second node and the first node are in a first communication network” and “at least one third node that is not within the first communication network but is within a second communication network together with a part of the at least one second node”.  For example, in annotated FIG. 1 of Rupp, below, vehicle 2, node 2 is shown as belonging within DSRC communication network range 1 of vehicle 1, node 1 (vehicle to vehicle communication noted by lightning 


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


 With respect to claim 3, Rupp discloses constructing a scene virtualizing the environment comprises:
1 comprising position coordinates of the at least one second node relative to a position coordinate of the first node, based on the position data of the first node and the at least one second node 
(col. 3, ll. 40-67 “obtain other collected data 115 relevant to autonomous operation of the vehicle 101, e.g., measure a distance between the vehicle 101 and other vehicles or objects, to detect other vehicles or objects . . . average distances from other vehicles at 65 respective speeds or ranges of speeds, and/or other data 115 relating to vehicle 101 operation”)
(col. 6, ll. 55- col. 7 “computer 105 may use data in one or more messages 116 to determine position . . . of one or more vehicles 101 at more than one point in time . . . data 115 from a plurality of second vehicles 101 . . . construct a so-called electronic horizon, e.g., a map of an environment surrounding the first vehicle 101 . . . computer 105 can construct a virtual map . . . reflecting actual conditions or features of an environment around a vehicle 101 . . . obstacles such as objects 160 . . . and/or second vehicles 101 e.g., of a roadway 155. Such constructed virtual map may indicate available lanes of travel, obstacles such as objects 160 in the roadway 155 (sometimes objects 160 and/or second vehicles 101 are referred to as "targets"). . . estimates the first vehicle 101 path . . . using information concerning . . . position . . . with respect to electronic horizon . . . aggregates all local all local electronic horizon, e.g. map information such as may have been generated by fusion of data 115 from the first vehicle 101 as well as one or more second vehicles 101 . . . estimates a probable environment and target locations (e.g. according to X, Y, Z coordinates) . . . one or more target locations and/or paths”; claim 5 “wherein the at least one feature includes at least one target including one of an object proximate to the roadway, the second vehicle and the third vehicle”)
(col. 3, ll. 26-45 “sensors . . . GPS . . . distance between the vehicle 101 and other objects”; col. 3, l. 65 “average distances from other vehicles”; col. 4, ll. 1-6 “a current specification for DSRC, promulgated by the Society of Automotive Engineers, provides for including a wide variety of vehicle 101 data in a message 116, including vehicle 101 position (e.g., latitude and longitude), speed, heading”); and 

(col. 3, ll. 26-45 “sensors . . . GPS . . . distance between the vehicle 101 and other objects”)
(col. 6, l. 63 – col. 7, l. 59 “construct a so called electronic horizon . . . map of an environment surrounding the first vehicle  . . . virtual map . . . actual conditions or features of an environment around the vehicle . . . obstacles such as objects . . . computer 105 analyzes, e.g., aggregates, all local electronic horizon, e.g., map, information such as may have been generated by fusion of data 115 from the first vehicle 101 as well as one or more second vehicles 101 as described above with respect to the block 320. That is, using statistical analysis techniques or the like to estimate a probable environment and target locations ( e.g., according to X, Y, Z coordinates), velocity/ acceleration vectors (e.g., again, according to X, Y, Z coordinates),”)
(claim 1 and 4-6)
 (col. 4, ll. 15-20 “first vehicle 101 could receive collected data 115 from a second vehicle 101, whereby the first vehicle 101 computer 105 could use the collected data 115 from the second vehicle 101 as input to the autonomous module 106 in the first vehicle 101, i.e., to determine autonomous or semi-autonomous operations of the first vehicle 101”)
fusing the identified sensing data to construct the objects and constructing a scene virtualizing the driving environment surrounding the first node based on the constructed objects and the topology.  
(col. 6, ll. 55- col. 7 “computer 105 may use data in one or more messages 116 to determine position . . . of one or more vehicles 101 at more than one point in time . . . data 115 from a plurality of second vehicles 101 . . . construct a so-called electronic horizon, e.g., a map of an environment surrounding the first vehicle 101 . . . computer 105 can construct a virtual map . . . reflecting actual conditions or features of an environment around a vehicle 101 . . . obstacles such as objects 160 . . . and/or second vehicles 101 e.g., of a roadway 155. Such constructed virtual map may indicate available lanes of travel, obstacles such as objects 160 in the roadway 155 (sometimes objects 160 and/or second vehicles 101 are referred to as "targets"). . . estimates the first vehicle 101 path . . . using information concerning . . . position . . . with respect to electronic horizon . . . aggregates all local all local electronic horizon, e.g. map information such as may have been generated by fusion of data 115 from the first vehicle 101 as well as one or more second vehicles 101 . . . estimates a probable environment and target locations (e.g. according to X, Y, Z coordinates) . . . one or more target locations and/or paths”; claim 5 “wherein the at least one feature includes at least one target including one of an object proximate to the roadway, the second vehicle and the third vehicle”)
 (col. 2, ll. 14-19 “by using data 115 from 15 one or more second vehicles 101, the first vehicle 101 may construct an electronic horizon, e.g., a virtual map, that reflects present phenomena in an environment around the vehicle, such as available lanes of travel, actual road curvature, slope, obstacles, etc.”)
(col. 1, ll. 55-62 “messages 116 can provide data to a vehicle 101 computer 105 from one or more second vehicles 101 to augment and/or replace collected data 115, a second vehicle 101 is in a position to provide data that cannot be obtained by data collectors 110 in the first vehicle 101, or that is known to be more accurate than data 115 in the first vehicle 101”).

With respect to claim 4, Rupp discloses 
acquiring sensing data of the first node that contains information of objects adjacent to the first node, 
(col. 3, ll. 26-45 “sensors . . . GPS . . . distance between the vehicle 101 and other objects”)
(i.e., object 160, FIG. 2; col. 3, ll. 35-50 “sensor data collectors 110 could include mechanisms such as radios, RADAR, lidar, sonar, cameras or other image capture devices, that could be deployed to detect markers 160 and/or obtain other collected data 115 relevant to autonomous operation of the vehicle 101, e.g., measure a distance between the vehicle 101 and other vehicles or objects, to detect other vehicles or objects”)
identifying sensing data for objects in the driving environment based on the sensing data of the first node and the at least one second node, 
(i.e., object 160, FIG. 2; col. 3, ll. 35-50 “sensor data collectors 110 could include mechanisms such as radios, RADAR, lidar, sonar, cameras or other image capture devices, that could be deployed to detect markers 160 and/or obtain other collected data 115 relevant to autonomous operation of the measure a distance between the vehicle 101 and other vehicles or objects, to detect other vehicles or objects”)
fusing the identified sensing data to construct the objects and constructing a scene virtualizing the driving environment surrounding the first node based on the constructed objects and the topology.  
(col. 6, ll. 55- col. 7 “computer 105 may use data in one or more messages 116 to determine position . . . of one or more vehicles 101 at more than one point in time . . . data 115 from a plurality of second vehicles 101 . . . construct a so-called electronic horizon, e.g., a map of an environment surrounding the first vehicle 101 . . . computer 105 can construct a virtual map . . . reflecting actual conditions or features of an environment around a vehicle 101 . . . obstacles such as objects 160 . . . and/or second vehicles 101 e.g., of a roadway 155. Such constructed virtual map may indicate available lanes of travel, obstacles such as objects 160 in the roadway 155 (sometimes objects 160 and/or second vehicles 101 are referred to as "targets"). . . estimates the first vehicle 101 path . . . using information concerning . . . position . . . with respect to electronic horizon . . . aggregates all local all local electronic horizon, e.g. map information such as may have been generated by fusion of data 115 from the first vehicle 101 as well as one or more second vehicles 101 . . . estimates a probable environment and target locations (e.g. according to X, Y, Z coordinates) . . . one or more target locations and/or paths”; claim 5 “wherein the at least one feature includes at least one target including one of an object proximate to the roadway, the second vehicle and the third vehicle”)
(col. 3, ll. 26-45 “sensors . . . GPS . . . distance between the vehicle 101 and other objects”)
(col. 2, ll. 14-19 “by using data 115 from 15 one or more second vehicles 101, the first vehicle 101 may construct an electronic horizon, e.g., a virtual map, that reflects present phenomena in an environment around the vehicle, such as available lanes of travel, actual road curvature, slope, obstacles, etc.”)
(col. 1, ll. 55-62 “messages 116 can provide data to a vehicle 101 computer 105 from one or more second vehicles 101 to augment and/or replace collected data 115, a second vehicle 101 is in a position to provide data that cannot be obtained by data collectors 110 in the first vehicle 101, or that is known to be more accurate than data 115 in the first vehicle 101”).


(i.e., first car/node, second car/node, third car/node, FIG. 1 and annotated FIG. 1 shown above, wherein in annotated FIG. 1, position data of the third node/vehicle is detected by second car/node and first car/node aggregates all data from “one or more second vehicles” including target locations, which correspond to vehicles, as described in citation below) 
(col. 6, ll. 55- col. 7 “computer 105 may use data in one or more messages 116 to determine position . . . of one or more vehicles 101 at more than one point in time . . . data 115 from a plurality of second vehicles 101 . . . construct a so-called electronic horizon, e.g., a map of an environment surrounding the first vehicle 101 . . . computer 105 can construct a virtual map . . . reflecting actual conditions or features of an environment around a vehicle 101 . . . obstacles such as objects 160 . . . and/or second vehicles 101 e.g., of a roadway 155. Such constructed virtual map may indicate available lanes of travel, obstacles such as objects 160 in the roadway 155 (sometimes objects 160 and/or second vehicles 101 are referred to as "targets"). . . estimates the first vehicle 101 path . . . using information concerning . . . position . . . with respect to electronic horizon . . . aggregates all local all local electronic horizon, e.g. map information such as may have been generated by fusion of data 115 from the first vehicle 101 as well as one or more second vehicles 101 . . . estimates a probable environment and target locations (e.g. according to X, Y, Z coordinates) . . . one or more target locations and/or paths”; claim 5 “wherein the at least one feature includes at least one target including one of an object proximate to the roadway, the second vehicle and the third vehicle”)

With respect to claim 6 Rupp discloses 
acquiring sensing data of the at least one third node, 
(i.e., first car/node, second car/node, third car/node, FIG. 1 and annotated FIG. 1 shown above) 
(col. 5, ll. 13-33 “various vehicles 101 may use data collectors 110 to obtain various collected data 115, and to communicate various collected data 115 to other vehicles 101 . . . A first vehicle 101a 
(col. 3, ll. 26-45 “sensors . . . GPS . . . distance between the vehicle 101 and other objects”)
identifying sensing data for objects in the driving environment based on the sensing data of the at least one second node and the at least one third node, and 
(i.e., object 160, FIG. 2; col. 3, ll. 35-50 “sensor data collectors 110 could include mechanisms such as radios, RADAR, lidar, sonar, cameras or other image capture devices, that could be deployed to detect markers 160 and/or obtain other collected data 115 relevant to autonomous operation of the vehicle 101, e.g., measure a distance between the vehicle 101 and other vehicles or objects, to detect other vehicles or objects”)
fusing the identified sensing data to construct the objects and to construct a scene virtualizing the driving environment surrounding the first node based on the constructed objects and the topology
(col. 3, ll. 26-45 “sensors . . . GPS . . . distance between the vehicle 101 and other objects”)
(col. 6, ll. 55- col. 7 “computer 105 may use data in one or more messages 116 to determine position . . . of one or more vehicles 101 at more than one point in time . . . data 115 from a plurality of second vehicles 101 . . . construct a so-called electronic horizon, e.g., a map of an environment surrounding the first vehicle 101 . . . computer 105 can construct a virtual map . . . reflecting actual conditions or features of an environment around a vehicle 101 . . . obstacles such as objects 160 . . . and/or second vehicles 101 e.g., of a roadway 155. Such constructed virtual map may indicate available lanes of travel, obstacles such as objects 160 in the roadway 155 (sometimes objects 160 and/or second vehicles 101 are referred to as "targets"). . . estimates the first vehicle 101 path . . . using information concerning . . . position . . . with respect to electronic horizon . . . aggregates all local all local electronic horizon, e.g. map information such as may have been generated by fusion of data 115 from the first vehicle 101 as well as one or more second vehicles 101 . . . estimates a probable environment and target locations (e.g. according to X, Y, Z coordinates) . . . one or more target locations and/or paths”; claim 5 “wherein the at least one feature includes at least one target including one of an object proximate to the roadway, the second vehicle and the third vehicle”)
(i.e., object 160, FIG. 2; col. 3, ll. 35-50 “sensor data collectors 110 could include mechanisms such as radios, RADAR, lidar, sonar, cameras or other image capture devices, that could be deployed to detect markers 160 and/or obtain other collected data 115 relevant to autonomous operation of the vehicle 101, e.g., measure a distance between the vehicle 101 and other vehicles or objects, to detect other vehicles or objects”; col. 4, ll. 30-40 “vehicle 101 could provide breadcrumb data concerning a variety of phenomena . . . object on a road, etc.”; col. 5 “each vehicle 101 may obtain data 115 not otherwise available to it . . . receive one or more messages 116, from one or more second vehicles 101, including data 115 about the object 160 . . . information about the object 160 by a second vehicle 101b . . . data 115 to recognize/ avoid an object”; col. 6, ll. 40-50 “Moreover, the computer 105 may use data 115 from a plurality of second vehicles 101 in formulating an action or actions when in an autonomous or semi-autonomous mode. For example, confidence of an autonomous module 106 may increase where, or to the extent that, each of a plurality of second vehicles 101 provide data 115 consistent with one another, e.g., indicating an object 160 in a roadway 155”; col. 7, ll. 25-41 “constructed virtual map may indicate available lanes of travel, obstacles such as objects 160 in the roadway 155”; claim 5)

With respect to claim 11, Rupp discloses the position data is acquired based on GPS data transmitted using a basic safety message or a cooperative awareness message (col. 3, ll. 26-45 “sensors . . . GPS . . . distance between the vehicle 101 and other objects”) (col. 4, ll. 1-6 “a current specification for DSRC, promulgated by the Society of Automotive Engineers, provides for including a wide variety of vehicle 101 data in a message 116, including vehicle 101 position (e.g., latitude and longitude), speed, heading”) (col. 1, ll. 35-40 “computing device 105 in a vehicle 101 generally receives collected data 115 from one or more data collectors 110 and/or from one or more second vehicles 101 via one or more messages 116”) (col. 1, ll. 55-62 “messages 116 can provide data to a vehicle 101 computer 105 from one or more second vehicles 101 to augment and/or replace collected data 115, a second vehicle 101 is in a position to provide data that cannot be obtained by data collectors 110 in the first vehicle 101, or that is known to be more accurate than data 115 in the first vehicle 101”).

acquiring position data (110, “data collector”, FIG. 1) of the first node (i.e., four node vehicles 101, FIG. 1), and position data and sensing data of at least one second node (i.e., four node vehicles 101, FIG. 1), where the at least one second node and the first node are in a first communication network 
(col. 3, ll. 26-45 “sensors . . . GPS . . . distance between the vehicle 101 and other objects”)
(col. 3, l. 65 “average distances from other vehicles”)
(col. 4, ll. 1-6 “a current specification for DSRC, promulgated by the Society of Automotive Engineers, provides for including a wide variety of vehicle 101 data in a message 116, including vehicle 101 position (e.g., latitude and longitude), speed, heading”)
(Fig. 1 two vehicles shown FIG. 1 with wireless connection between vehicles) (col. 2, l. 50 – col. 3, l. 10 “radio frequency (RF) transceivers, receivers, and/or transmitters, and may be configured for communicating with the network 120 and/or other vehicles 101. For example, a computer 105 is generally configured for sending and receiving messages 116 ( described further below) to and from other vehicles 101 . . . vehicle-to-vehicle communications . . . sent and received according to Dedicated Short Range Communications (DSRC) or the like. As is known, DSRC are relatively low-power operating over a short to medium range in a spectrum specially allocated by the United States government in the 5.9 GHz band”); and 
constructing a scene virtualizing the driving environment surrounding the first node based on the position data of the first node and the at least one second node, and on the sensing data of the at least one second node; and  
(col. 6, l. 63 – col. 7, l. 59 “construct a so called electronic horizon . . . map of an environment surrounding the first vehicle  . . . virtual map . . . actual conditions or features of an environment around the vehicle . . . obstacles such as objects . . . computer 105 analyzes, e.g., aggregates, all local electronic horizon, e.g., map, information such as may have been generated by fusion of data 115 from the first vehicle 101 as well as one or more second vehicles 101 as described above with respect to the block 320. That is, using statistical analysis techniques or the like to estimate a probable environment and 
(claim 1 and 4-6)
(col. 2, ll. 14-19 “by using data 115 from 15 one or more second vehicles 101, the first vehicle 101 may construct an electronic horizon, e.g., a virtual map, that reflects present phenomena in an environment around the vehicle, such as available lanes of travel, actual road curvature, slope, obstacles, etc.”)
(col. 4, ll. 15-20 “first vehicle 101 could receive collected data 115 from a second vehicle 101, whereby the first vehicle 101 computer 105 could use the collected data 115 from the second vehicle 101 as input to the autonomous module 106 in the first vehicle 101, i.e., to determine autonomous or semi-autonomous operations of the first vehicle 101”)
(col. 3, ll. 26-45 “sensors . . . GPS . . . distance between the vehicle 101 and other objects”)
(col. 3, l. 65 “average distances from other vehicles”)
(col. 4, ll. 1-6 “a current specification for DSRC, promulgated by the Society of Automotive Engineers, provides for including a wide variety of vehicle 101 data in a message 116, including vehicle 101 position (e.g., latitude and longitude), speed, heading”)
 (col. 1, ll. 35-40 “computing device 105 in a vehicle 101 generally receives collected data 115 from one or more data collectors 110 and/or from one or more second vehicles 101 via one or more messages 116”)
(col. 1, ll. 55-62 “messages 116 can provide data to a vehicle 101 computer 105 from one or more second vehicles 101 to augment and/or replace collected data 115, a second vehicle 101 is in a position to provide data that cannot be obtained by data collectors 110 in the first vehicle 101, or that is known to be more accurate than data 115 in the first vehicle 101”) and 
constructing a topology2 comprising position coordinates of the at least one second node relative to a position coordinate of the first node, based on the position data of the first node and the at least one second node.  
position . . . of one or more vehicles 101 at more than one point in time . . . data 115 from a plurality of second vehicles 101 . . . construct a so-called electronic horizon, e.g., a map of an environment surrounding the first vehicle 101 . . . computer 105 can construct a virtual map . . . reflecting actual conditions or features of an environment around a vehicle 101 . . . obstacles such as objects 160 . . . and/or second vehicles 101 e.g., of a roadway 155. Such constructed virtual map may indicate available lanes of travel, obstacles such as objects 160 in the roadway 155 (sometimes objects 160 and/or second vehicles 101 are referred to as "targets"). . . estimates the first vehicle 101 path . . . using information concerning . . . position . . . with respect to electronic horizon . . . aggregates all local all local electronic horizon, e.g. map information such as may have been generated by fusion of data 115 from the first vehicle 101 as well as one or more second vehicles 101 . . . estimates a probable environment and target locations (e.g. according to X, Y, Z coordinates) . . . one or more target locations and/or paths”; claim 5 “wherein the at least one feature includes at least one target including one of an object proximate to the roadway, the second vehicle and the third vehicle”).

With respect to claim 15, Rupp discloses constructing a scene virtualizing the environment comprises:
identifying sensing data for objects in the driving environment based on the sensing data of the at least one second node and the topology, and 
(col. 3, ll. 26-45 “sensors . . . GPS . . . distance between the vehicle 101 and other objects”)
(col. 6, l. 63 – col. 7, l. 59 “construct a so called electronic horizon . . . map of an environment surrounding the first vehicle  . . . virtual map . . . actual conditions or features of an environment around the vehicle . . . obstacles such as objects . . . computer 105 analyzes, e.g., aggregates, all local electronic horizon, e.g., map, information such as may have been generated by fusion of data 115 from the first vehicle 101 as well as one or more second vehicles 101 as described above with respect to the block 320. That is, using statistical analysis techniques or the like to estimate a probable environment and target locations ( e.g., according to X, Y, Z coordinates), velocity/ acceleration vectors (e.g., again, according to X, Y, Z coordinates),”)

 (col. 4, ll. 15-20 “first vehicle 101 could receive collected data 115 from a second vehicle 101, whereby the first vehicle 101 computer 105 could use the collected data 115 from the second vehicle 101 as input to the autonomous module 106 in the first vehicle 101, i.e., to determine autonomous or semi-autonomous operations of the first vehicle 101”)
fusing the identified sensing data to construct the objects and constructing a scene virtualizing the driving environment surrounding the first node based on the constructed objects and the topology.  
(col. 6, ll. 55- col. 7 “computer 105 may use data in one or more messages 116 to determine position . . . of one or more vehicles 101 at more than one point in time . . . data 115 from a plurality of second vehicles 101 . . . construct a so-called electronic horizon, e.g., a map of an environment surrounding the first vehicle 101 . . . computer 105 can construct a virtual map . . . reflecting actual conditions or features of an environment around a vehicle 101 . . . obstacles such as objects 160 . . . and/or second vehicles 101 e.g., of a roadway 155. Such constructed virtual map may indicate available lanes of travel, obstacles such as objects 160 in the roadway 155 (sometimes objects 160 and/or second vehicles 101 are referred to as "targets"). . . estimates the first vehicle 101 path . . . using information concerning . . . position . . . with respect to electronic horizon . . . aggregates all local all local electronic horizon, e.g. map information such as may have been generated by fusion of data 115 from the first vehicle 101 as well as one or more second vehicles 101 . . . estimates a probable environment and target locations (e.g. according to X, Y, Z coordinates) . . . one or more target locations and/or paths”; claim 5 “wherein the at least one feature includes at least one target including one of an object proximate to the roadway, the second vehicle and the third vehicle”)
 (col. 2, ll. 14-19 “by using data 115 from 15 one or more second vehicles 101, the first vehicle 101 may construct an electronic horizon, e.g., a virtual map, that reflects present phenomena in an environment around the vehicle, such as available lanes of travel, actual road curvature, slope, obstacles, etc.”)
(col. 1, ll. 55-62 “messages 116 can provide data to a vehicle 101 computer 105 from one or more second vehicles 101 to augment and/or replace collected data 115, a second vehicle 101 is in a 

With respect to claims 16, Rupp discloses 
acquiring sensing data of the first node that contains information of objects adjacent to the first node, which contains information of objects adjacent the first node
(col. 3, ll. 26-45 “sensors . . . GPS . . . distance between the vehicle 101 and other objects”)
(i.e., object 160, FIG. 2; col. 3, ll. 35-50 “sensor data collectors 110 could include mechanisms such as radios, RADAR, lidar, sonar, cameras or other image capture devices, that could be deployed to detect markers 160 and/or obtain other collected data 115 relevant to autonomous operation of the vehicle 101, e.g., measure a distance between the vehicle 101 and other vehicles or objects, to detect other vehicles or objects”)
(col. 4, ll. 15-20 “first vehicle 101 could receive collected data 115 from a second vehicle 101, whereby the first vehicle 101 computer 105 could use the collected data 115 from the second vehicle 101 as input to the autonomous module 106 in the first vehicle 101, i.e., to determine autonomous or semi-autonomous operations of the first vehicle 101”)

With respect to claim 17, Rupp discloses constructing a scene virtualizing the driving environment comprises 
identifying sensing data for objects in the driving environment based on the sensing data of the first node and the at least one second node
(col. 3, ll. 26-45 “sensors . . . GPS . . . distance between the vehicle 101 and other objects”)
(col. 6, l. 63 – col. 7, l. 59 “construct a so called electronic horizon . . . map of an environment surrounding the first vehicle  . . . virtual map . . . actual conditions or features of an environment around the vehicle . . . obstacles such as objects . . . computer 105 analyzes, e.g., aggregates, all local electronic horizon, e.g., map, information such as may have been generated by fusion of data 115 from the first vehicle 101 as well as one or more second vehicles 101 as described above with respect to the block 320. That is, using statistical analysis techniques or the like to estimate a probable environment and 
(claim 1 and 4-6)
 (col. 4, ll. 15-20 “first vehicle 101 could receive collected data 115 from a second vehicle 101, whereby the first vehicle 101 computer 105 could use the collected data 115 from the second vehicle 101 as input to the autonomous module 106 in the first vehicle 101, i.e., to determine autonomous or semi-autonomous operations of the first vehicle 101”);
fusing the identified sensing data to construct the objects and constructing a scene virtualizing the driving environment surrounding the first node based on the constructed objects and the topology.  
(col. 6, ll. 55- col. 7 “computer 105 may use data in one or more messages 116 to determine position . . . of one or more vehicles 101 at more than one point in time . . . data 115 from a plurality of second vehicles 101 . . . construct a so-called electronic horizon, e.g., a map of an environment surrounding the first vehicle 101 . . . computer 105 can construct a virtual map . . . reflecting actual conditions or features of an environment around a vehicle 101 . . . obstacles such as objects 160 . . . and/or second vehicles 101 e.g., of a roadway 155. Such constructed virtual map may indicate available lanes of travel, obstacles such as objects 160 in the roadway 155 (sometimes objects 160 and/or second vehicles 101 are referred to as "targets"). . . estimates the first vehicle 101 path . . . using information concerning . . . position . . . with respect to electronic horizon . . . aggregates all local all local electronic horizon, e.g. map information such as may have been generated by fusion of data 115 from the first vehicle 101 as well as one or more second vehicles 101 . . . estimates a probable environment and target locations (e.g. according to X, Y, Z coordinates) . . . one or more target locations and/or paths”; claim 5 “wherein the at least one feature includes at least one target including one of an object proximate to the roadway, the second vehicle and the third vehicle”)
(col. 3, ll. 26-45 “sensors . . . GPS . . . distance between the vehicle 101 and other objects”)
(col. 2, ll. 14-19 “by using data 115 from 15 one or more second vehicles 101, the first vehicle 101 may construct an electronic horizon, e.g., a virtual map, that reflects present phenomena in an environment around the vehicle, such as available lanes of travel, actual road curvature, slope, obstacles, etc.”)


With respect to claim 18, Rupp discloses acquiring position data of at least one third node that is not within the first communication network but is within a second communication network together with a part of the at least one second node; See annotated FIG. 1 and corresponding description below:
As shown below, Rupp discloses “the at least one second node and the first node are in a first communication network” and “at least one third node that is not within the first communication network but is within a second communication network together with a part of the at least one second node”.  For example, in annotated FIG. 1 of Rupp, below, vehicle 2, node 2 is shown as belonging within DSRC communication network range 1 of vehicle 1, node 1 (vehicle to vehicle communication noted by lightning symbol between V1 and V2) as well as DSRC communication network range 2 (vehicle to vehicle communication noted by lightning symbol between V2 and V3), wherein vehicle 1, node 1 and vehicle 3, node 3 are not within vehicle to vehicle DSRC communication network range (i.e., no vehicle to vehicle communication noted by lightning symbol between V1 and V3). 


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

where the position data of the at least one third node is obtained from the part of the at least one second node
(col. 4, ll. 15-20 “first vehicle 101 could receive collected data 115 from a second vehicle 101, whereby the first vehicle 101 computer 105 could use the collected data 115 from the second vehicle 101 as input to the autonomous module 106 in the first vehicle 101, i.e., to determine autonomous or semi-autonomous operations of the first vehicle 101”);
(i.e., first car/node, second car/node, third car/node, FIG. 1 and annotated FIG. 1 shown above, wherein in annotated FIG. 1, position data of the third node/vehicle is detected by second car/node and first car/node aggregates all data from “one or more second vehicles” including target locations, which correspond to vehicles, as described in citation below) 
(col. 6, ll. 55- col. 7 “computer 105 may use data in one or more messages 116 to determine position . . . of one or more vehicles 101 at more than one point in time . . . data 115 from a plurality of second vehicles 101 . . . construct a so-called electronic horizon, e.g., a map of an environment surrounding the first vehicle 101 . . . computer 105 can construct a virtual map . . . reflecting actual second vehicles 101 e.g., of a roadway 155. Such constructed virtual map may indicate available lanes of travel, obstacles such as objects 160 in the roadway 155 (sometimes objects 160 and/or second vehicles 101 are referred to as "targets"). . . estimates the first vehicle 101 path . . . using information concerning . . . position . . . with respect to electronic horizon . . . aggregates all local all local electronic horizon, e.g. map information such as may have been generated by fusion of data 115 from the first vehicle 101 as well as one or more second vehicles 101 . . . estimates a probable environment and target locations (e.g. according to X, Y, Z coordinates) . . . one or more target locations and/or paths”; claim 5 “wherein the at least one feature includes at least one target including one of an object proximate to the roadway, the second vehicle and the third vehicle”)

With respect to claim 19, Rupp discloses constructing a scene virtualizing the driving environment comprises: constructing the topology comprising position coordinates of the at least one second node and the at least one third node relative to a position coordinate of the first node based on the position data of the at least one second node and at least one third node
 (i.e., first car/node, second car/node, third car/node, FIG. 1 and annotated FIG. 1 shown above, wherein in annotated FIG. 1, position data of the third node/vehicle is detected by second car/node and first car/node aggregates all data from “one or more second vehicles” including target locations, which correspond to vehicles, as described in citation below) 
(col. 6, ll. 55- col. 7 “computer 105 may use data in one or more messages 116 to determine position . . . of one or more vehicles 101 at more than one point in time . . . data 115 from a plurality of second vehicles 101 . . . construct a so-called electronic horizon, e.g., a map of an environment surrounding the first vehicle 101 . . . computer 105 can construct a virtual map . . . reflecting actual conditions or features of an environment around a vehicle 101 . . . obstacles such as objects 160 . . . and/or second vehicles 101 e.g., of a roadway 155. Such constructed virtual map may indicate available lanes of travel, obstacles such as objects 160 in the roadway 155 (sometimes objects 160 and/or second vehicles 101 are referred to as "targets"). . . estimates the first vehicle 101 path . . . using information concerning . . . position . . . with respect to electronic horizon . . . aggregates all local all local electronic horizon, e.g. map information such as may have been generated by fusion of data 115 from the first vehicle 101 as well as one or more second vehicles 101 . . . estimates a probable environment and target locations (e.g. according to X, Y, Z coordinates) . . . one or more target locations and/or paths”; claim 5 “wherein the at least one feature includes at least one target including one of an object proximate to the roadway, the second vehicle and the third vehicle”)

With respect to claim 20 Rupp discloses 
acquiring sensing data of the at least one third node, 
(i.e., first car/node, second car/node, third car/node, FIG. 1 and annotated FIG. 1 shown above) 
(col. 5, ll. 13-33 “various vehicles 101 may use data collectors 110 to obtain various collected data 115, and to communicate various collected data 115 to other vehicles 101 . . . A first vehicle 101a could receive one or more messages 116, from one or more second vehicles 101, including data 115 about the object 160 where such data 115 about the object 160 would not otherwise be available to the first vehicle 101a. For example, as illustrated 25 in FIG. 2, sensor data collectors 110 in the first vehicle 101a could be blocked from obtaining information about the object 160 by a second vehicle 101b”)
(col. 3, ll. 26-45 “sensors . . . GPS . . . distance between the vehicle 101 and other objects”)
 (col. 6, ll. 55- col. 7 “computer 105 may use data in one or more messages 116 to determine position . . . of one or more vehicles 101 at more than one point in time . . . data 115 from a plurality of second vehicles 101 . . . construct a so-called electronic horizon, e.g., a map of an environment surrounding the first vehicle 101 . . . computer 105 can construct a virtual map . . . reflecting actual conditions or features of an environment around a vehicle 101 . . . obstacles such as objects 160 . . . and/or second vehicles 101 e.g., of a roadway 155. Such constructed virtual map may indicate available lanes of travel, obstacles such as objects 160 in the roadway 155 (sometimes objects 160 and/or second vehicles 101 are referred to as "targets"). . . estimates the first vehicle 101 path . . . using information concerning . . . position . . . with respect to electronic horizon . . . aggregates all local all local electronic horizon, e.g. map information such as may have been generated by fusion of data 115 from the first vehicle 101 as well as one or more second vehicles 101 . . . estimates a probable environment and target locations (e.g. according to X, Y, Z coordinates) . . . one or more target locations and/or paths”; claim 5 “wherein the at least one feature includes at least one target including one of an object proximate to the roadway, the second vehicle and the third vehicle”)

With respect to claim 21 Rupp discloses constructing a scene virtualizing the driving environment further comprises: 
identifying sensing data for objects in the driving environment based on the sensing data of the at least one second node and the at least one third node, and 
(i.e., object 160, FIG. 2; col. 3, ll. 35-50 “sensor data collectors 110 could include mechanisms such as radios, RADAR, lidar, sonar, cameras or other image capture devices, that could be deployed to detect markers 160 and/or obtain other collected data 115 relevant to autonomous operation of the vehicle 101, e.g., measure a distance between the vehicle 101 and other vehicles or objects, to detect other vehicles or objects”)
fusing the identified sensing data to construct the objects and to construct a scene virtualizing the driving environment surrounding the first node based on the constructed objects and the topology
(col. 3, ll. 26-45 “sensors . . . GPS . . . distance between the vehicle 101 and other objects”)
(col. 6, ll. 55- col. 7 “computer 105 may use data in one or more messages 116 to determine position . . . of one or more vehicles 101 at more than one point in time . . . data 115 from a plurality of second vehicles 101 . . . construct a so-called electronic horizon, e.g., a map of an environment surrounding the first vehicle 101 . . . computer 105 can construct a virtual map . . . reflecting actual conditions or features of an environment around a vehicle 101 . . . obstacles such as objects 160 . . . and/or second vehicles 101 e.g., of a roadway 155. Such constructed virtual map may indicate available lanes of travel, obstacles such as objects 160 in the roadway 155 (sometimes objects 160 and/or second vehicles 101 are referred to as "targets"). . . estimates the first vehicle 101 path . . . using information concerning . . . position . . . with respect to electronic horizon . . . aggregates all local all local electronic horizon, e.g. map information such as may have been generated by fusion of data 115 from the first vehicle 101 as well as one or more second vehicles 101 . . . estimates a probable environment and target locations (e.g. according to X, Y, Z coordinates) . . . one or more target locations and/or paths”; claim 5 “wherein the at least one feature includes at least one target including one of an object proximate to the roadway, the second vehicle and the third vehicle”)
(i.e., object 160, FIG. 2; col. 3, ll. 35-50 “sensor data collectors 110 could include mechanisms such as radios, RADAR, lidar, sonar, cameras or other image capture devices, that could be deployed to detect markers 160 and/or obtain other collected data 115 relevant to autonomous operation of the vehicle 101, e.g., measure a distance between the vehicle 101 and other vehicles or objects, to detect other vehicles or objects”; col. 4, ll. 30-40 “vehicle 101 could provide breadcrumb data concerning a variety of phenomena . . . object on a road, etc.”; col. 5 “each vehicle 101 may obtain data 115 not otherwise available to it . . . receive one or more messages 116, from one or more second vehicles 101, including data 115 about the object 160 . . . information about the object 160 by a second vehicle 101b . . . data 115 to recognize/ avoid an object”; col. 6, ll. 40-50 “Moreover, the computer 105 may use data 115 from a plurality of second vehicles 101 in formulating an action or actions when in an autonomous or semi-autonomous mode. For example, confidence of an autonomous module 106 may increase where, or to the extent that, each of a plurality of second vehicles 101 provide data 115 consistent with one another, e.g., indicating an object 160 in a roadway 155”; col. 7, ll. 25-41 “constructed virtual map may indicate available lanes of travel, obstacles such as objects 160 in the roadway 155”; claim 5).

With respect to claim 26, Rupp discloses the position data is acquired based on GPS data transmitted using a basic safety message or a cooperative awareness message (col. 3, ll. 26-45 “sensors . . . GPS . . . distance between the vehicle 101 and other objects”) (col. 4, ll. 1-6 “a current specification for DSRC, promulgated by the Society of Automotive Engineers, provides for including a wide variety of vehicle 101 data in a message 116, including vehicle 101 position (e.g., latitude and longitude), speed, heading”) (col. 1, ll. 35-40 “computing device 105 in a vehicle 101 generally receives collected data 115 from one or more data collectors 110 and/or from one or more second vehicles 101 via one or more messages 116”) (col. 1, ll. 55-62 “messages 116 can provide data to a vehicle 101 computer 105 from one or more second vehicles 101 to augment and/or replace collected data 115, a second vehicle 101 is in a position to provide data that cannot be obtained by data collectors 110 in the first vehicle 101, or that is known to be more accurate than data 115 in the first vehicle 101”).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 7, 14, 22 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Rupp in view of 20160205656 to Zeng et al. (Zeng)
With respect to claim 2, Rupp fails to overtly disclose decompressing the sensing data of the at least one second node. Zeng, from the same field of endeavor a vehicle to vehicle communication system wherein the system comprises a decompression device located in the vehicles, configured to decompress the sensing data of the at least one second node (¶18 “a data compression and decompression unit 22”; ¶ 21 “The data compression and decompression unit 22 is utilized to reduce for reducing the communication bandwidth requirement. Each object also includes at least one processor device 24 for constructing a (V2V) object map. The constructed V2V object map is used by the safety applications 26. Each object may also include an interface device 28 for collecting object kinematic data from sensors (not shown) onboard the object. This type of sensor data may include, without limitation: object/wheel speed data; yaw rate data; steering angle data; accelerometer data; pitch data; and the like”)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of effective filing to use a decompression device in the vehicles disclosed in Rupp in order to reduce scarce bandwidth in vehicle to vehicle communications (Zeng, ¶ 21 “reducing the communication bandwidth requirement”). 

 or shape data for objects detected (i.e., identification of particular vehicle node 101, FIG. 1; col. 4, ll. 1-6 “a current specification for DSRC, promulgated by the Society of Automotive Engineers, provides for including a wide variety of vehicle 101 data in a message 116, including vehicle 101 position (e.g., latitude and longitude), speed, heading”; col. 2, l. 50 – col. 3, l. 10 “radio frequency (RF) transceivers, receivers, and/or transmitters, and may be configured for communicating with the network 120 and/or other vehicles 101. For example, a computer 105 is generally configured for sending and receiving messages 116 ( described further below) to and from other vehicles 101 . . . vehicle-to-vehicle communications; i.e., object 160, FIG. 2; col. 3, ll. 35-50 “sensor data collectors 110 could include mechanisms such as radios, RADAR, lidar, sonar, cameras or other image capture devices, that could be deployed to detect markers 160 and/or obtain other collected data 115 relevant to autonomous operation of the vehicle 101, e.g., measure a distance between the vehicle 101 and other vehicles or objects, to detect other vehicles or objects”; col. 4, ll. 30-40 “vehicle 101 could provide breadcrumb data concerning a variety of phenomena . . . object on a road, etc.”; col. 5 “each vehicle 101 may obtain data 115 not otherwise available to it . . . receive one or more messages 116, from one or more second vehicles 101, including data 115 about the object 160 . . . information about the object 160 by a second vehicle 101b . . . data 115 to recognize/ avoid an object”; col. 6, ll. 40-50 “Moreover, the computer 105 may use data 115 from a plurality of second vehicles 101 in formulating an action or actions when in an autonomous or semi-autonomous mode. For example, confidence of an autonomous module 106 may increase where, or to the extent that, each of a plurality of second vehicles 101 provide data 115 consistent with one another, e.g., indicating an object 160 in a roadway 155”; col. 7, ll. 25-41 “constructed virtual map may indicate available lanes of travel, obstacles such as objects 160 in the roadway 155”; claim 5).
However, Rupp fails to explicitly disclose the sensing data is compressed.
Zeng, from the same field of endeavor a vehicle to vehicle communication system wherein the system comprises a compression device located in the vehicles, configured to compress the sensing data of the at least one node vehicle (¶18 “a data compression and decompression unit 22”; ¶ 21 “The data compression and decompression unit 22 is utilized to reduce for reducing the communication bandwidth 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of effective filing to compress sensing data, as disclosed by Zeng, in the vehicles disclosed in Rupp in order to reduce scarce bandwidth in vehicle to vehicle communications (Zeng, ¶ 21 “reducing the communication bandwidth requirement”). 

With respect to claim 14, Rupp fails to overtly disclose sensing data of the at least one second node is compressed before constructing the scene virtualizing the driving environment and decompressing the sending data of the at least one second node, since Rupp fails to disclose details on compression/ decompression generally. 
However, compression of data transmitted from a vehicle and decompression of data received at a vehicle was commonly known to one of ordinary skill in the art at the time of effective filing. 
For example, Zeng, from the same field of endeavor discloses a vehicle to vehicle communication system wherein the system comprises a both a compression and a decompression device located in the vehicles, configured to decompress the sensing data of the at least one second node (¶18 “a data compression and decompression unit 22”; ¶ 21 “The data compression and decompression unit 22 is utilized to reduce for reducing the communication bandwidth requirement. Each object also includes at least one processor device 24 for constructing a (V2V) object map. The constructed V2V object map is used by the safety applications 26. Each object may also include an interface device 28 for collecting object kinematic data from sensors (not shown) onboard the object. This type of sensor data may include, without limitation: object/wheel speed data; yaw rate data; steering angle data; accelerometer data; pitch data; and the like”).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of effective filing to compress to be sent from a second vehicle/ node and decompress the data from the second 

With respect to claim 22 Rupp discloses the sensing data comprises a node identification and a data set comprising position data, velocity data, size data or shape data for objects detected (i.e., identification of particular vehicle node 101, FIG. 1; col. 4, ll. 1-6 “a current specification for DSRC, promulgated by the Society of Automotive Engineers, provides for including a wide variety of vehicle 101 data in a message 116, including vehicle 101 position (e.g., latitude and longitude), speed, heading”; col. 2, l. 50 – col. 3, l. 10 “radio frequency (RF) transceivers, receivers, and/or transmitters, and may be configured for communicating with the network 120 and/or other vehicles 101. For example, a computer 105 is generally configured for sending and receiving messages 116 ( described further below) to and from other vehicles 101 . . . vehicle-to-vehicle communications; i.e., object 160, FIG. 2; col. 3, ll. 35-50 “sensor data collectors 110 could include mechanisms such as radios, RADAR, lidar, sonar, cameras or other image capture devices, that could be deployed to detect markers 160 and/or obtain other collected data 115 relevant to autonomous operation of the vehicle 101, e.g., measure a distance between the vehicle 101 and other vehicles or objects, to detect other vehicles or objects”; col. 4, ll. 30-40 “vehicle 101 could provide breadcrumb data concerning a variety of phenomena . . . object on a road, etc.”; col. 5 “each vehicle 101 may obtain data 115 not otherwise available to it . . . receive one or more messages 116, from one or more second vehicles 101, including data 115 about the object 160 . . . information about the object 160 by a second vehicle 101b . . . data 115 to recognize/ avoid an object”; col. 6, ll. 40-50 “Moreover, the computer 105 may use data 115 from a plurality of second vehicles 101 in formulating an action or actions when in an autonomous or semi-autonomous mode. For example, confidence of an autonomous module 106 may increase where, or to the extent that, each of a plurality of second vehicles 101 provide data 115 consistent with one another, e.g., indicating an object 160 in a roadway 155”; col. 7, 
However, Rupp fails to explicitly disclose the sensing data is compressed.
Zeng, from the same field of endeavor a vehicle to vehicle communication system wherein the system comprises a compression device located in the vehicles, configured to compress the sensing data of the at least one node vehicle (¶18 “a data compression and decompression unit 22”; ¶ 21 “The data compression and decompression unit 22 is utilized to reduce for reducing the communication bandwidth requirement. Each object also includes at least one processor device 24 for constructing a (V2V) object map. The constructed V2V object map is used by the safety applications 26. Each object may also include an interface device 28 for collecting object kinematic data from sensors (not shown) onboard the object. This type of sensor data may include, without limitation: object/wheel speed data; yaw rate data; steering angle data; accelerometer data; pitch data; and the like”).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of effective filing to compress sensing data, as disclosed by Zeng, in the vehicles disclosed in Rupp in order to reduce scarce bandwidth in vehicle to vehicle communications (Zeng, ¶ 21 “reducing the communication bandwidth requirement”). 
With respect to claim 28, Rupp discloses a method for virtualizing a driving environment surrounding a first vehicle (see annotated FIG. 1 below for corresponding citations in the claim language below, i.e., vehicle 1 node 1) comprising: 
obtaining sensing data of objects in the driving environment detected by a sensor mounted on a second vehicle (110, “data collector”, FIG. 1, vehicle 2 node 2)  (col. 2, ll. 14-19 “by using data 115 from 15 one or more second vehicles 101, the first vehicle 101 may construct an electronic horizon, e.g., a virtual map, that reflects present phenomena in an environment around the vehicle, such as available lanes of travel, actual road curvature, slope, obstacles, etc.”) (col. 3, ll. 26-45 “sensors . . . GPS . . . distance between the vehicle 101 and other objects”) (i.e., object 160, FIG. 2; col. 3, ll. 35-50 “sensor data collectors 110 could include mechanisms such as radios, RADAR, lidar, sonar, cameras or other image capture devices, that could be deployed to detect markers 160 and/or obtain other collected data 115 
acquiring position data of the first vehicle and position data of the second vehicle; 
(i.e., object 160, FIG. 2; col. 3, ll. 35-50 “sensor data collectors 110 could include mechanisms such as radios, RADAR, lidar, sonar, cameras or other image capture devices, that could be deployed to detect markers 160 and/or obtain other collected data 115 relevant to autonomous operation of the vehicle 101, e.g., measure a distance between the vehicle 101 and other vehicles or objects, to detect other vehicles or objects”)
(col. 6, ll. 55- col. 7 “computer 105 may use data in one or more messages 116 to determine position . . . of one or more vehicles 101 at more than one point in time . . . data 115 from a plurality of second vehicles 101 . . . construct a so-called electronic horizon, e.g., a map of an environment surrounding the first vehicle 101 . . . computer 105 can construct a virtual map . . . reflecting actual conditions or features of an environment around a vehicle 101 . . . obstacles such as objects 160 . . . and/or second vehicles 101”)
constructing a scene virtualizing the driving environment based on the position data of the first vehicle, the position data of the second vehicle, and the sensing data; 
(col. 6, ll. 55- col. 7 “data 115 from a plurality of second vehicles 101 . . . construct a so-called electronic horizon, e.g., a map of an environment surrounding the first vehicle 101 . . . computer 105 can construct a virtual map . . . reflecting actual conditions or features of an environment around a vehicle 101 . . . obstacles such as objects 160 . . . and/or second vehicles 101”)
constructing a topology comprising position coordinates of the second vehicle relative to position coordinates of the first vehicle, based on the position data of the first vehicle and the position data of the second vehicle; 
(col. 6, ll. 55- col. 7 “computer 105 may use data in one or more messages 116 to determine position . . . of one or more vehicles 101 at more than one point in time . . . data 115 from a plurality of second vehicles 101 . . . construct a so-called electronic horizon, e.g., a map of an environment surrounding the first vehicle 101 . . . computer 105 can construct a virtual map . . . reflecting actual conditions or features of an environment around a vehicle 101 . . . obstacles such as objects 160 . . . second vehicles 101 e.g., of a roadway 155. Such constructed virtual map may indicate available lanes of travel, obstacles such as objects 160 in the roadway 155 (sometimes objects 160 and/or second vehicles 101 are referred to as "targets"). . . estimates the first vehicle 101 path . . . using information concerning . . . position . . . with respect to electronic horizon . . . aggregates all local all local electronic horizon, e.g. map information such as may have been generated by fusion of data 115 from the first vehicle 101 as well as one or more second vehicles 101 . . . estimates a probable environment and target locations (e.g. according to X, Y, Z coordinates) . . . one or more target locations and/or paths”; claim 5 “wherein the at least one feature includes at least one target including one of an object proximate to the roadway, the second vehicle and the third vehicle”)
(col. 3, ll. 26-45 “sensors . . . GPS . . . distance between the vehicle 101 and other objects”)
(col. 2, ll. 14-19 “by using data 115 from 15 one or more second vehicles 101, the first vehicle 101 may construct an electronic horizon, e.g., a virtual map, that reflects present phenomena in an environment around the vehicle, such as available lanes of travel, actual road curvature, slope, obstacles, etc.”)
(col. 1, ll. 55-62 “messages 116 can provide data to a vehicle 101 computer 105 from one or more second vehicles 101 to augment and/or replace collected data 115, a second vehicle 101 is in a position to provide data that cannot be obtained by data collectors 110 in the first vehicle 101, or that is known to be more accurate than data 115 in the first vehicle 101”)
identifying sensing data for the objects based on the sensing data and the topology; 
(i.e., object 160, FIG. 2; col. 3, ll. 35-50 “sensor data collectors 110 could include mechanisms such as radios, RADAR, lidar, sonar, cameras or other image capture devices, that could be deployed to detect markers 160 and/or obtain other collected data 115 relevant to autonomous operation of the vehicle 101, e.g., measure a distance between the vehicle 101 and other vehicles or objects, to detect other vehicles or objects”)
(col. 1, ll. 55-62 “messages 116 can provide data to a vehicle 101 computer 105 from one or more second vehicles 101 to augment and/or replace collected data 115, a second vehicle 101 is in a position to provide data that cannot be obtained by data collectors 110 in the first vehicle 101, or that is known to be more accurate than data 115 in the first vehicle 101”)
fusing the identified sensing data to construct the objects and constructing a scene virtualizing the driving environment surrounding the first vehicle based on the constructed objects and the topology.  
(col. 6, ll. 55- col. 7 “computer 105 may use data in one or more messages 116 to determine position . . . of one or more vehicles 101 at more than one point in time . . . data 115 from a plurality of second vehicles 101 . . . construct a so-called electronic horizon, e.g., a map of an environment surrounding the first vehicle 101 . . . computer 105 can construct a virtual map . . . reflecting actual conditions or features of an environment around a vehicle 101 . . . obstacles such as objects 160 . . . and/or second vehicles 101 e.g., of a roadway 155. Such constructed virtual map may indicate available lanes of travel, obstacles such as objects 160 in the roadway 155 (sometimes objects 160 and/or second vehicles 101 are referred to as "targets"). . . estimates the first vehicle 101 path . . . using information concerning . . . position . . . with respect to electronic horizon . . . aggregates all local all local electronic horizon, e.g. map information such as may have been generated by fusion of data 115 from the first vehicle 101 as well as one or more second vehicles 101 . . . estimates a probable environment and target locations (e.g. according to X, Y, Z coordinates) . . . one or more target locations and/or paths”; claim 5 “wherein the at least one feature includes at least one target including one of an object proximate to the roadway, the second vehicle and the third vehicle”)

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Zeng, from the same field of endeavor a vehicle to vehicle communication system wherein the system comprises a decompression device located in the vehicles, configured to decompress the sensing data of the at least one second node (¶18 “a data compression and decompression unit 22”; ¶ 21 “The data compression and decompression unit 22 is utilized to reduce for reducing the communication bandwidth requirement. Each object also includes at least one processor device 24 for constructing a (V2V) object map. The constructed V2V object map is used by the safety applications 26. Each object may also include an interface device 28 for collecting object kinematic data from sensors (not shown) onboard the object. This type of sensor data may include, without limitation: object/wheel speed data; yaw rate data; steering angle data; accelerometer data; pitch data; and the like”).

Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot in view of the newly formulated grounds of rejection necessitated by applicant’s amendment.
However, at least one argument remains relevant to the current rejection. 
Applicant asserts, Amend. 15 that “none of the vehicles 101 in FIG. 1 of Rupp is depicted as belonging to two nodes in which it communicates with two separate vehicles, which themselves are not in the same node”. 
First, the claim does not require vehicles “belonging to two nodes”, but rather to the same network (“the at least one second node and the first node are in a first communication network”). This is because the nodes are the vehicles themselves, such that no two vehicles could belong to the same node. See Spec. ¶60 (“first node 101’ corresponding to the position of the first car 101 . . . second node 102’ corresponding to the position of the second car 102”); Spec. ¶ 42 (“nodes may include a vehicle”). Accordingly, arguments directed to the cited prior art lacking “belonging to two nodes” is insufficient to rebut the prima facie obviousness found by the Examiner.  See MPEP § 2145, VI (“Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993)”); Constant v. Advanced Micro-Devices, 
Second, as shown below, Rupp discloses “the at least one second node and the first node are in a first communication network” and “at least one third node that is not within the first communication network but is within a second communication network together with a part of the at least one second node”.  For example, in annotated FIG. 1 of Rupp, below, vehicle 2, node 2 is shown as belonging within DSRC communication network range 1 of vehicle 1, node 1 (vehicle to vehicle communication noted by lightning symbol between V1 and V2) as well as DSRC communication network range 2 (vehicle to vehicle communication noted by lightning symbol between V2 and V3), wherein vehicle 1, node 1 and vehicle 3, node 3 are not within vehicle to vehicle DSRC communication network range (i.e., no vehicle to vehicle communication noted by lightning symbol between V1 and V3). 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


	Accordingly, Applicants arguments as to this point are unpersuasive.
position . . . of one or more vehicles 101 at more than one point in time . . . data 115 from a plurality of second vehicles 101 . . . construct a so-called electronic horizon, e.g., a map of an environment surrounding the first vehicle 101 . . . computer 105 can construct a virtual map . . . reflecting actual conditions or features of an environment around a vehicle 101 . . . obstacles such as objects 160 . . . and/or second vehicles 101 e.g., of a roadway 155. Such constructed virtual map may indicate available lanes of travel, obstacles such as objects 160 in the roadway 155 (sometimes objects 160 and/or second vehicles 101 are referred to as "targets"). . . estimates the first vehicle 101 path . . . using information concerning . . . position . . . with respect to electronic horizon . . . aggregates all local all local electronic horizon, e.g. map information such as may have been generated by fusion of data 115 from the first vehicle 101 as well as one or more second vehicles 101 . . . estimates a probable environment and target locations (e.g. according to X, Y, Z coordinates) . . . one or more target locations and/or paths”; claim 5 “wherein the at least one feature includes at least one target including one of an object proximate to the roadway, the second vehicle and the third vehicle”).



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J MALKOWSKI whose telephone number is (313)446-4854. The examiner can normally be reached 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/KENNETH J MALKOWSKI/Primary Examiner, Art Unit 3667                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The specification merely specifies a topology includes relative positions of vehicles, i.e., nodes. Spec. ¶ 5 “topology including position coordinates of the at least one second node relative to a position coordinate of the first node, based on the position data of the first node and the at least one second node”
        2 The specification merely specifies a topology includes relative positions of vehicles, i.e., nodes. Spec. ¶ 5 “topology including position coordinates of the at least one second node relative to a position coordinate of the first node, based on the position data of the first node and the at least one second node”